DETAILED ACTION
In the response filed December 28, 2020, the Applicant amended claims 1, 4, 6-11, 21, and 23-27.  Claims 1, 4-11, and 21-27 are pending in the current application. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Claims 1 and 11 were objected to for informalities.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection from the previous Office action.

Applicant’s arguments with respect to claims 1, 4-11, and 21-27 regarding the 35 U.S.C. 103 rejection have been considered but are unpersuasive.  Applicant argues that Rathod does not teach “the first user targeting criteria being that the first user has previously interacted with the specific type of user interest user interface element of a plurality of different user interface elements within the GUI when the plurality of different user interface elements were concurrently displayed in the GUI with stream content of a social network content stream of the company, the specific type of user user interface element and the plurality of different user interface elements each being uniquely associated with the particular product or service of the company.”  Examiner respectfully disagrees.  
Rathod teaches that a user is provided with a user interface that displays to the user information from companies or other users of the system that the user has previously subscribed to (Fig. 4).  Here, the specific type of user interest user interface element that the user has previously interacted with is the rank function (Par. [0043], subscriber can rank the publications 
Applicant also argues that Rathod does not teach “based on the determining, transmitting, from the social network server cluster, instructions to cause a client machine of the first user to generate a user interface to concurrently display both the first and the second content, but not the third content, within a personalized feed section of the user interface, due to the satisfaction of the first and second user targeting criteria, the personalized feed section displaying messages and/or status updates.”  Examiner respectfully disagrees.  


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, line 26, “the specific type of user user interface element” should read      --the specific type of user interest user interface element--.  
Claim 11, line 28, “the specific type of user user interface element” should read      --the specific type of user interest user interface element--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 8, 11, 21, 22, and 25, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sim (US 2013/0085858 A1) in view of Zhang et al. (US 2012/0158501 A1), hereinafter Zhang, and Rathod (US 2014/0067702 A1).
Regarding claim 1, Sim teaches a method comprising: receiving, by a social network server cluster (Par. [0048]), first user targeting criteria, second user targeting criteria and third user targeting criteria, the first, second, and third user targeting criteria being different than each other (Par. [0045], multiple different criteria);
receiving, by the social network server cluster, a request submitted by the first user, the first user being a person, the request comprising a request for content associated with the particular product or service of the company (Par. [0029], [0035], [0056]); and
determining, by accessing a social network database, that the first user has one or more user profile attributes that respectively satisfy the first user targeting criteria and the second user targeting criteria (Par. [0041]) but not the third user targeting criteria (Par. [0037], ad targeted to 
Sim does not explicitly disclose associating first content for a particular product or service of a company with satisfaction of the first user targeting criteria, associating second content for the particular product or service of the company with satisfaction of the second user targeting criteria and associating third content for the particular product or service of the company with satisfaction of the third user targeting criteria, the first, second and third content being different than each other; 
causing display of a graphical user interface (GUI) of a first user of a social network service, the graphical user interface concurrently displaying a specific type of user interest user interface element and stream content of a social network content stream of the company, wherein the stream content include status updates published by the company to a plurality of users who have subscribed to receive the stream content;
the first user targeting criteria being that the first user has previously interacted with the specific type of user interest user interface element of a plurality of different user interface elements within the GUI when the plurality of different user interface elements were concurrently displayed in the GUI with stream content of a social network content stream of the company, the specific type of user user interface element and the plurality of different user interface elements each being uniquely associated with the particular product or service of the company, the second user targeting criteria being that the first user previously selected to subscribe to receiving information concerning a particular user of the social network service, such that the determination is different had the first user previously interacted with any of the 
based on the determining, transmitting, from the social network server cluster, instructions to cause a client machine of the first user to generate a user interface to concurrently display both the first and the second content, but not the third content, within a personalized feed section of the user interface, due to the satisfaction of the first and second user targeting criteria, the personalized feed section displaying messages and/or status updates.
Zhang teaches associating first content for a particular product or service of a company with satisfaction of the first user targeting criteria (Par. [0033], content based on comments made), associating second content for the particular product or service of the company with satisfaction of the second user targeting criteria (Par. [0029], content based on user’s friends) and associating third content for the particular product or service of the company with satisfaction of the third user targeting criteria, the first, second and third content being different than each other (Par. [0031], content regarding an interest page).
Rathod teaches causing display of a graphical user interface (GUI) of a first user of a social network service (Par. [0140], Fig. 4), the graphical user interface concurrently displaying a specific type of user interest user interface element and stream content of a social network content stream of the company (Par. [0229], Fig. 4. - Subscribed publishers publications, “stream content of a social network content stream of the company;” Par. [0043], subscribers can take actions on publications, “displaying specific type of user interest user interface element”), wherein the stream content include status updates published by the company to a plurality of users who have subscribed to received the stream content (Par. [0182], status updates published by company to subscribers);

based on the determining, transmitting, from the social network server cluster, instructions to cause a client machine of the first user to generate a user interface to concurrently display both the first (Par. [0149], system organizes based on ranking by the user, ranked publications are displayed) and the second content (Par. [0093], [0094], user subscribes to receive content from company, subscribed publication displayed), but not the third content, 
Zhang suggests such a system to target advertisements improves effectiveness of advertisements (Par. [0005]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Sim to include the teachings of Zhang as both teach systems that present targeted advertisements to users based on criteria and profile attributes to maximize revenue.  Further, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Sim to include associating first content for a particular product or service of a company with satisfaction of the first user targeting criteria, associating second content for the particular product or service of the company with satisfaction of the second user targeting criteria and associating third content for the particular product or service of the company with satisfaction of the third user targeting criteria, the first, second and third content being different than each other as taught by Zhang since the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Sim teaches wherein an interaction with the user -interest user interface element represents a respective user's acknowledgement of any one of: owning the product or having used the service; recommending the product or service; desiring more information about the product or service; or, desiring to own or receive the product or service (Par. [0041]).  
Regarding claim 5, Sim teaches wherein the first content includes information about promotional pricing for the product or service (Par. [0033]).
Regarding claim 8, Sim teaches wherein the third user targeting criteria includes the selection of a type of user profile attribute representing in a particular location, and the third content for the particular product or service of the company includes information that is tailored to users residing in the particular location (Par. [0039], [0040]).
Regarding claim 11, Sim teaches a non-transitory computer readable storage medium storing instructions thereon, which, when executed by one or more processors of one or more computers, cause the one or more computers to: receiving, by a social network server cluster (Par. [0048]), first user targeting criteria, second user targeting criteria and third user targeting criteria, the first, second, and third user targeting criteria being different than each other (Par. [0045], multiple different criteria);

determining, by accessing a social network database, that the first user has one or more user profile attributes that respectively satisfy the first user targeting criteria and the second user targeting criteria (Par. [0041]) but not the third user targeting criteria (Par. [0037], ad targeted to user that performed an action on an object, “user targeting criteria,” but did not perform an action on another object).
Sim does not explicitly disclose associating first content for a particular product or service of a company with satisfaction of the first user targeting criteria, associating second content for the particular product or service of the company with satisfaction of the second user targeting criteria and associating third content for the particular product or service of the company with satisfaction of the third user targeting criteria, the first, second and third content being different than each other; 
causing display of a graphical user interface (GUI) of a first user of a social network service, the graphical user interface concurrently displaying a specific type of user interest user interface element and stream content of a social network content stream of the company, wherein the stream content include status updates published by the company to a plurality of users who have subscribed to receive the stream content;
the first user targeting criteria being that the first user has previously interacted with the specific type of user interest user interface element of a plurality of different user interface elements within the GUI when the plurality of different user interface elements were concurrently displayed in the GUI with stream content of a social network content stream of the 
based on the determining, transmitting, from the social network server cluster, instructions to cause a client machine of the first user to generate a user interface to concurrently display both the first and the second content, but not the third content, within a personalized feed section of the user interface, due to the satisfaction of the first and second user targeting criteria, the personalized feed section displaying messages and/or status updates.
Zhang teaches associating first content for a particular product or service of a company with satisfaction of the first user targeting criteria (Par. [0033], content based on comments made), associating second content for the particular product or service of the company with satisfaction of the second user targeting criteria (Par. [0029], content based on user’s friends) and associating third content for the particular product or service of the company with satisfaction of the third user targeting criteria, the first, second and third content being different than each other (Par. [0031], content regarding an interest page).
Rathod teaches causing display of a graphical user interface (GUI) of a first user of a social network service (Par. [0140], Fig. 4), the graphical user interface concurrently displaying a specific type of user interest user interface element and stream content of a social network content stream of the company (Par. [0229], Fig. 4. - Subscribed publishers publications, “stream 
the first user targeting criteria being that the first user has previously interacted with the specific type of user interest user interface element of a plurality of different user interface elements within the GUI (Par. [0043], subscriber can rank the publications displayed on the user’s interface; Par. [0047]) when the plurality of different user interface elements were concurrently displayed in the GUI with stream content of a social network content stream of the company (Par. [0057], [0060], in the dynamic presentation of publisher specific active links, the interface allows user to remove, sort, order, rank the publications from the subscribed entities; Par. [0147], [0149]), the specific type of user user interface element and the plurality of different user interface elements each being uniquely associated with the particular product or service of the company (Fig. 4, SuperMobile store (2) has elements “Bookmarks,” “Report Spam,” “Comments,” “Rank,” etc., Groupon (5) has elements “Bookmarks,” “Report Spam,” “Comments,” “Rank,” etc.), the second user targeting criteria being that the first user previously selected to subscribe to receiving information concerning a particular user of the social network service (Par. [0093], [0094], user subscribes to receive content from company, subscribed publication displayed), such that the determination is different had the first user previously interacted with any of the different one of the plurality of different user interface elements in lieu of the specific type of user interest user interface element (Par. [0211], Fig. 4, Rank of SuperMobile publication is different than rank of Exchange Rate Services); and

Zhang suggests such a system to target advertisements improves effectiveness of advertisements (Par. [0005]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Sim to include the teachings of Zhang as both teach systems that present targeted advertisements to users based on criteria and profile attributes to maximize revenue.  Further, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Sim to include associating first content for a particular product or service of a company with satisfaction of the first user targeting criteria, associating second content for the particular product or service of the company with satisfaction of the second user targeting criteria and associating third content for the particular product or service of the company with satisfaction of the third user targeting criteria, the first, second and third content being different than each other as taught by Zhang since the combination would have 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify Sim and Zhang to include the social network interaction abilities of Rathod as a need exists for dynamically publishing, sharing, posting, subscribing & presenting shared & published contents and accessing publishing type specific features. (Rathod, Par. [0004]).  Interactions with specific type of user interest user interface elements and subscribers of users of a social network service enable a social network to provide relevant advertisements.
Regarding claim 21, Sim teaches wherein an interaction with the user -interest user interface element represents a respective user's acknowledgement of any one of: owning the product or having used the service; recommending the product or service; desiring more information about the product or service; or, desiring to own or receive the product or service (Par. [0041]).
Regarding claim 22, Sim teaches wherein the first content includes information about promotional pricing for the product or service (Par. [0033]).
Regarding claim 25, Sim teaches wherein the third user targeting criteria includes the selection of a type of user profile attribute representing in a particular location, and the third content for the particular product or service of the company includes information that is tailored to users residing in the particular location (Par. [0039], [0040]).


Claims 6, 7, 9, 10, 23, 24, 26, and 27, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sim (US 2013/0085858 A1) in view Zhang (US 2012/0158501 A1); Rathod (US 2014/0067702 A1); and Horvitz et al. (US 2013/0006738 A1), hereinafter Horvitz.
Regarding claim 6, Sim does not explicitly disclose wherein the first selection of content includes information enabling the respective user of the social network service to obtain a digital coupon that is redeemable when purchasing the particular product or service.  Horvitz teaches wherein the first selection of content includes information enabling the respective user of the social network service to obtain a digital coupon that is redeemable when purchasing the particular product or service (Par. [0027]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Sim, Zhang, and Rathod to include the teachings of Horvitz in order to efficiently distribute electronic coupons to users (Horvitz, Par. [0048]).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Sim does not explicitly disclose wherein the first selection of content includes information enabling the respective user of the social network service to obtain a digital pass that is compatible with a mobile application for managing passes that represent coupons, tickets, or merchant loyalty cards.  Horvitz teaches wherein the first selection of content includes information enabling the respective user of the social network service to obtain a digital pass that is compatible with a mobile application for managing passes that represent coupons, tickets, or merchant loyalty cards (Par. [0027]).  It would have been obvious to one of ordinary skill in the 
Regarding claim 9, Sim does not explicitly disclose wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fourth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fourth content for the particular product or service of the company when a predetermined number of other users, who are directly connected to the given user via a social graph of the social network service, have previously selected the specific type of user interest user interface element, wherein the fourth content is different than the first, second and third content.  
Horvitz teaches wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fourth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fourth content for the particular product or service of the company when a predetermined number of other users, who are directly connected to the given user via a social graph of the social network service, have previously selected the specific type of user interest user interface element, wherein the fourth content is different than the first, second and third content (Par. [0025], friends who express a like, “select user-interest user interface element," coupon is redeemable if friend is a redeemer candidate, "predetermined number of other users").

Regarding claim 10, Sim does not explicitly disclose wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fifth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fifth content for the particular product or service of the company when a predetermined number of other users, who are directly connected to the given user via a social graph of the social network service, have previously selected the specific type of user interest user interface element, wherein the fifth content is different than the first, second third and fourth content.  
Horvitz teaches wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fifth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fifth content for the particular product or service of the company when a predetermined number of other users, who are directly connected to the given user via a social graph of the social network service, have previously selected the specific type of user interest user interface element, wherein the fifth content is different than the first, second third and fourth content (Par. [0025], friends who express a like, “select user-interest user interface element," coupon is redeemable if friend is 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Sim, Zhang, and Rathod to include the teachings of Horvitz in order to efficiently distribute electronic coupons to users (Horvitz, Par. [0048]).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 23, Sim does not explicitly disclose wherein the first selection of content includes information enabling the respective user of the social network service to obtain a digital coupon that is redeemable when purchasing the particular product or service.  Horvitz teaches wherein the first selection of content includes information enabling the respective user of the social network service to obtain a digital coupon that is redeemable when purchasing the particular product or service (Par. [0027]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Sim, Zhang, and Rathod to include the teachings of Horvitz in order to efficiently distribute electronic coupons to users (Horvitz, Par. [0048]).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 24, Sim does not explicitly disclose wherein the first selection of content includes information enabling the respective user of the social network service to obtain 
Regarding claim 26, Sim does not explicitly disclose wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fourth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fourth content for the particular product or service of the company when a predetermined number of other users, who are directly connected to the given user via a social graph of the social network service, have previously selected the specific type of user interest user interface element, wherein the fourth content is different than the first, second and third content.  
Horvitz teaches wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fourth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fourth content for the particular product or service of the company when a predetermined number 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Sim, Zhang, and Rathod to include the teachings of Horvitz in order to efficiently distribute electronic coupons to users (Horvitz, Par. [0048]).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 27, Sim does not explicitly disclose wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fifth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fifth content for the particular product or service of the company when a predetermined number of other users, who are directly connected to the given user via a social graph of the social network service, have previously selected the specific type of user interest user interface element, wherein the fifth content is different than the first, second third and fourth content.  
Horvitz teaches wherein receiving first user targeting criteria, second user targeting criteria and third user targeting criteria comprises: receiving fifth user targeting criteria comprising a selection of a criterion specifying that a given user is to be presented with the fifth 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Sim, Zhang, and Rathod to include the teachings of Horvitz in order to efficiently distribute electronic coupons to users (Horvitz, Par. [0048]).  Further, the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  As such, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621